Citation Nr: 0014065	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right foot 
injuries.

2.  Entitlement to service connection for impairment of the 
right knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for right foot injuries and impairment of the 
right knee.  

In February 1999 the RO denied the veteran's claim of 
entitlement to nonservice-connected pension and extra-
schedular entitlement to pension under the provisions of 
38 C.F.R. § 3.321(b)(2).  The veteran filed a timely notice 
of disagreement with the RO's determination in February 1999.  

It does not appear that the RO issued a statement of the case 
with respect to this issue.  See 38 U.S.C.A. § 7105(d)(1) 
(West 1991); 38 C.F.R. §§ 19.9, 20.201, 20.202, 20.302 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995), (citing Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990)).  This issue is addressed in the remand portion of 
this decision.

The veteran provided testimony at a video conference before 
the undersigned Member of the Board at the RO in June 1999, a 
transcript of which has been associated with the claims file.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board reported earlier, the RO did not issued a 
statement of the case following the veteran's notice of 
disagreement with the denial of entitlement to nonservice-
connected pension benefits to include on an extraschedular 
basis.  Where there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Malincon v. West, 12 Vet. App. 238 (1999).

Also, the Board notes that in May 1999 additional pertinent 
evidence referable to treatment of the right lower extremity 
and feet was associated with the claims subsequent to the 
RO's February 1999 statement of the case.  The veteran has 
not executed waiver of initial RO review of this evidence.  

In cases where additional evidence is submitted pursuant to 
the claim, the claim must be referred to the RO for review 
and preparation of a supplemental statement of the case 
unless the procedural right is waived by the appellant or 
his/her representative.  38 C.F.R. § 20.1304 (1999).

In addition, a supplemental statement of the case, so 
identified, will be furnished to the appellant, when 
additional pertinent evidence is received after the most 
recent supplemental statement of the case has been issued.  
38 C.F.R. § 19.31 (1999).


Accordingly, the case is remanded to the RO for further 
action as follows:

1.  The RO should issue a statement of 
the case as to its denial of entitlement 
to a permanent and total disability 
rating for pension purposes including on 
an extraschedular basis.  The veteran 
should be advised of the need to file a 
substantive appeal during the requisite 
period of time if he wishes appellate 
review by the Board.

2.  The RO should review the additional 
medical evidence submitted in May 1999, 
and if warranted issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted 
in this case.  No action is required of the veteran until he 
is notified by the RO.



		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



